Title: To Alexander Hamilton from John Adams, 19 October 1785
From: Adams, John
To: Hamilton, Alexander



Sir
Grosvenor Square London Oct. 19. 1785

At the Instance of Mr. Hartley in behalf of his Friend Mr Francis Upton, I advised Mr Upton to apply to some Councillor in New York and particularly to Mr Hamilton, whose Reputation was known to me although his Person was not.
Mr Hartley now requests for Mr Upton a Letter of Introduction. As a total Stranger but by Character, it would be very difficult to find a Pretence to excuse the Liberty I take in presenting Mr Upton to you, and recommending his Case to your Attention. but as we say at the Bar, where I wish I was, Valeat quantum valere potest.

With much Esteem I have the Honour to be Sir your most obedient and most humble Servant
John Adams
Mr. Hamilton
